Citation Nr: 0000608	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  99-13 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability.  



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran had active service from August 1973 to November 
1975.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 1998 rating decision by the Montgomery, 
Alabama Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  The veteran is service-connected for arthralgia of the 
left knee with genu recurvatum, rated as 30 percent 
disabling; left knee disability due to arthritis and painful 
motion, rated as 10 percent disabling; and arthralgia of the 
right knee with genu recurvatum, rated as 10 percent 
disabling; his combined rating is 50 percent.  

2.  The veteran's service-connected disabilities alone do not 
preclude him from securing or following a substantially 
gainful occupation.


CONCLUSION OF LAW

The veteran is not individually unemployable by reason of his 
service-connected disabilities.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the veteran's claim to be well-grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  That 
is, the Board finds find that he has presented a plausible 
claim.  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

In a recent August 1999 final decision, the Board denied 
entitlement to an increased rating in excess of 30 percent 
for arthralgia of the left knee with genu recurvatum; denied 
an increased rating in excess of 10 percent for arthralgia of 
the right knee with genu recurvatum; and granted service 
connection for left knee disability due to arthritis and 
painful motion which was rated as 10 percent disabling.  The 
veteran has no other service-connected disabilities.  His 
combined rating is 50 percent.  

A review of the record shows that the veteran was born in May 
1955 and earned a high school education.  He served in the 
military from August 1973 to November 1975.  Following his 
discharge from service, the veteran was initially employed as 
a maintenance worker.  Thereafter, in 1989, the veteran 
participated in vocational training in watch making and 
repair.  In 1990, he was employed in that field.  

According to a March 1996 VA report and as supported in 
clinical records, the veteran was employed in 1993 and 
injured his left hand/wrist on the job when a tile lacerated 
the tendons and ligaments in his left hand.  The veteran 
underwent surgery, but the injury resulted in some clawing 
formation of the left hand.  He thereafter filed a Workmen's 
Compensation claim which was settled.  The veteran related 
that his hand/wrist injury prevented employment in the watch 
making and repair field.  His physician indicated that there 
was functional impairment of the left hand/wrist.  

Thereafter, in 1996, the veteran underwent two surgical 
procedures on his left knee.  The veteran also reported that 
his bilateral knee disabilities prevented him from being able 
to work.  In addition, he began receiving regular psychiatric 
care for his psychiatric disability to include schizophrenia 
and depression.  The veteran reported to the examiner that he 
was depressed over the recent death of his newborn daughter.  
In addition, he repeatedly expressed hopelessness over his 
unemployed state and indicated that he looked forward to 
working in the future.  The veteran was also subsequently 
diagnosed as having diabetes mellitus.  

In September 1997, the veteran was awarded disability 
benefits by the Social Security Administration.  In this 
determination, it was indicated that the veteran was disabled 
due to his wrist/hand disability, his knee disabilities, and 
due to psychiatric impairment.  

In a subsequent medical statement prepared by a VA examiner 
for the apparent purpose of excusing the veteran from jury 
duty, the examiner indicated that the veteran suffered from 
severe depressive episodes which impaired his concentration, 
judgment, and ability to interpersonally relate to others.  

The RO subsequently obtained the veteran's recent VA medical 
records which showed that the veteran continued to be treated 
by the VA for psychiatric impairment, diabetes mellitus, and 
orthopedic impairment.  

The veteran's representative requested that the veteran be 
afforded a VA examination and that a medical opinion be 
obtained in order to evaluate if the veteran's service-
connected disabilities prevented employment.  In June 1998, 
the veteran was afforded a VA joints examination.  At that 
time, the examiner indicated that the veteran was markedly 
limited in his ability to perform prolonged periods of weight 
bearing as well as activities such as squatting or ascending 
or descending stairs due to his service-connected knee 
disabilities, but the examiner further indicated that the 
veteran was only restricted to sedentary employment.  Thus, 
the examiner only ruled out non-sedentary employment.  

Total disability ratings for compensation purposes may be 
assigned when the schedular rating for service-connected 
disabilities is less than 100 percent, when it is found that 
those disabilities are sufficient to produce unemployability 
without regard to advancing age.  If unemployability is the 
result of a single service-connected disability, that 
disability must be rated at 60 percent or more.  If it is the 
result of two or more service-connected disabilities, at 
least one must be ratable at 40 percent or more, with the 
others sufficient to bring the combined rating to 70 percent 
or more.  38 C.F.R. § 4.16(a) (1999).

In this case, the veteran does not meet the criteria for a 
total rating for compensation purposes under 38 C.F.R. 
§ 4.16(a) (1999).  However, the Board must also consider 38 
C.F.R. § 4.16(b) and 3.321(b)(1), permitting such a rating on 
an extraschedular basis.

In determining whether the veteran is entitled to a total 
disability rating based on individual unemployability, 
neither nonservice-connected disability nor age may be 
considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
his case in a different category than other veterans with 
equal rating of disability.  Furthermore, the question is 
whether the veteran is capable of performing physical and 
mental acts required by employment, not whether the veteran 
can find employment.  

As noted above, the veteran's bilateral knee disabilities are 
the only disabilities which can be evaluated for 
unemployability purposes.  The Board notes that the veteran 
lacerated his left hand/wrist.  According to the veteran and 
the medical records, this disability prevents him from being 
employed as a watch maker/watch repairman.  In addition, the 
veteran is treated on a regular basis for psychiatric 
impairment.  It was his physician's opinion that his 
psychiatric impairment interfered with his ability to serve 
as a juror due to severe depressive episodes which impaired 
his concentration, judgment, and ability to interpersonally 
relate to others.  As such, it is clear that such 
symptomatology would also interfere with employment requiring 
concentration, judgment, and good interpersonal skills.  

There is no question that the veteran's service-connected 
knee disabilities alone are symptomatic and productive of 
some industrial impairment; however, the evidence noted above 
indicates that the veteran's difficulty in industrial 
functioning is not solely related to his service-connected 
knee disabilities, but also due to his left wrist/hand and 
psychiatric disabilities.  The Board points out that service 
connection has not been established for disabilities other 
than the knee disabilities.  As such, the effect that the 
veteran's wrist/hand and psychiatric disabilities as well as 
any other disabilities have on his employability is not for 
consideration in this case.  38 C.F.R. § 4.16 (1999).

As noted above, the VA examiner who recently examined the 
veteran essentially indicated that the veteran was capable of 
sedentary employment.  The weight of the evidence shows that 
the veteran's service-connected disabilities alone do not 
prevent him from performing the physical and mental acts 
required for all types of gainful employment.  The Board 
recognizes that the veteran has been found to be disabled by 
the Social Security Administration.  While such a decision 
with regard to unemployability is "pertinent" to a 
determination of veteran's ability to engage in substantially 
gainful employment for purposes of VA adjudication, it is not 
controlling.  Martin v. Brown, 4 Vet. App. 136, 140 (1993).  
In any event, it is clear from a review of the claims folder 
that the veteran's receipt of Social Security benefits is due 
to all of his disabilities, noted above, and not just his 
service-connected knee disabilities.

While the service-connected knee disabilities present some 
industrial impairment, as reflected by the combined 50 
percent compensation rating, there are no circumstances to 
place the appellant's case in a different position than 
similarly rated veterans.  Van Hoose.  Accordingly, a total 
disability rating for compensation based on individual 
unemployability is not warranted.

Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not applicable, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
1991).

Although the veteran's representative requested a Social and 
Industrial Survey to measure the veteran's abilities to 
function in a social and industrial setting, the Board finds 
that the documentary and medical record as reviewed above 
adequately demonstrates the veteran's social and industrial 
abilities.  




ORDER

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability is denied.




		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals

 

